Sherwood, J.
I concur in the result at which my brethren have arrived in this case, but cannot agree with them as to the character of the acts of the defendant necessary to be shown to entitle the plaintiff to recover treble damages, under the statute, for the injury sustained.
When negligence is indulged to the extent of showing ■utter disregard for the property rights of another, it becomes wanton, and under it, acts of trespass committed become willful or amount to the same thing.
The testimony in this case strongly tended to show the acts of the defendant to be of that character, and the jury ■should have'been permitted to take this view of the subject. They, however, were precluded from doing so under the ■charge of the court. It is idle to talk about a party acting *150in good faith while taking and converting the property of another to his own use without knowing, or making an effort to know, whether he has any right to it or not. In this case the defendant took no means which would enable its foreman to correctly ascertain the boundaries of its own property, or to ascertain whether or not its servants were trespassing in cutting the timber claimed for. Such lawlessness and disregard for the rights and interests of others are little less than vandalism, and never accompany or characterize acts done in good faith, and I can never consent they should receive the sanction of courts as such.
The charge of the court upon the subject of negligence, in my judgment was not correct. The circuit judge should have told the jury they might find the acts of the defendant in cutting the plaintiff’s timber wanton from the grossness of the negligence alone, and if they found such to be the fact the plaintiff would be entitled to recover treble damages under the statute.
For this error, as well as the other pointed out by my brethren, the judgment should be reversed, and a new trial granted.